Case 8:21-cv-00839-SDM-AAS Document 9-18 Filed 04/22/21 Page 1 of 16 PageID 552




                             EXHIBIT 18




                                                           Exhibit 18 - 001
Case 8:21-cv-00839-SDM-AAS Document 9-18 Filed 04/22/21 Page 2 of 16 PageID 553


                                        EXECUTIVE OFFICE OF THE PRESIDENT
                                          OFFICE OF MANAGEMENT AND BUDGET
                                                WASHINGTON, D.C.       20503
                                                       April 11, 2019

  M-19-14


  MEMORANDUM FOR THE HEADS OF EXECUTIVE DEPARTMENTS AND AGENCIES

  FROM:                Russell T. Vought
                       Acting Director

  SUBJECT:             Guidance on Compliance with the Congressional Review Act


  I.          Introduction ·
      The Constitution vests all Federal legislative power in Congress. 1 In our system of
  separation of powers, agencies may prescribe rules only insofar as they have statutory authority
  delegated to them by Congress. The Congressional Review Act (CRA), 2 enacted in 1996,
  establishes a mechanism by which Congress is able to exercise direct oversight of Federal
  agency action in real time, consistent with its role as the sole constitutionally authorized
  legislative authority. This Memorandum reinforces the obligations of Federal agencies under the
  CRA in order to ensure more consistent compliance with its requirements across the Executive
  Branch. It also sets forth guidelines for analysis that the Office of Information and Regulatory
  Affairs (OIRA) will use to properly classify regulatory actions for purposes of the CRA.
      The CRA provides that agencies must submit "rule[s]," defined expansively,3 to Congress.
  Congress may then pass a joint resolution of disapproval that, if signed by the President or
  enacted over the President's veto, invalidates the rule. 4 If a rule is disapproved, an agency may
  not issue another rule in substantially the same form unless the new rule is specifically
  authorized by a law enacted after the date of the joint resolution disapproving the original rule. 5
      The CRA places specific responsibilities on Federal agencies, OIRA, and the Government
  Accountability Office (GAO). The CRA requires Federal agencies to notify Congress of rules
  they have promulgated and to provide information regarding compliance with the CRA and other

  1   U.S. CONST. art. I, § 1, cl. 1.

  2   5 U.S.C. §§ 801-808 (reprinted in Appendix).

  3In this Memorandum, "rule" refers to the CRA definition of the term, which includes a wide range of regulatory
  actions. See Part II infra.

  4 Id. § 801. Moreover, "[a]ny rule that takes effect and later is made of no force or effect by an enactment of a joint
  resolution under section 802 shall be treated as though such rnle had never taken effect." Id.§ 801(£).

  5   5 U.S.C. § 801(b)(2).




                                                                                                 Exhibit 18 - 002
Case 8:21-cv-00839-SDM-AAS Document 9-18 Filed 04/22/21 Page 3 of 16 PageID 554



  statutes. To help prioritize congressional review of rules with important economic impacts, the
  CRA requires that OIRA designate whether a rule is "major," which signals a rule's relative
  importance and economic impacts. The major designation triggers a report by GAO and a
  delayed effective date while Congress may consider whether it will disapprove the rule.
      The CRA's definition of major rule mirrors President Reagan's Executive Order 12291, 6
  which established OIRA's centralized regulatory review function, and closely corresponds to the
  economic standard for "significant regulatory action" in President Clinton's Executive Order
  12866, 7 which currently governs centralized review. Moreover, the CRA incorporates and
  reinforces other statutory and executive order requirements for regulatory actions overseen by
  OIRA. 8 OIRA thus has a number of overlapping responsibilities and review functions that relate
  to the CRA.
      This Memorandum reaffirms the broad applicability of the CRA to all Federal agencies and a
  wide range of rules; sets forth a process for OIRA to make major determinations; and provides
  guidance for the type of analysis required for these determinations. While agencies have an
  ongoing responsibility to comply with the CRA, the major determination process outlined here
  will take full effect on May 11, 2019. This Memorandum supersedes earlier 0MB guidance on
  the CRA. 9
  II.      The Congressional Review Act's Broad Scope
      Congress legislated broadly when setting forth a process for reviewing agency action. The
  CRA applies to all Federal agencies, including the historically independent agencies. 10
  Furthermore, the CRA adopts the Administrative Procedure Act's (AP A) expansive definition of
  "rule," which includes, subject to certain exceptions, "the whole or a part of an agency statement


  6 SeeExec. OrderNo.12291 § 1(b),46Fed.Reg.13193 (Feb.19, 1981);seea/soJointStatementfortheRecordby

  Senators Nickles, Reid, and Stevens, S3683 (Apr. 18, 1996) ("The definition of a 'major rule' in subsection 804(2) is
  taken from President Reagan's Executive Order 12291, .... The authors intend the term 'major rule' in this chapter to
  be broadly constmed, including the non-numerical factors contained in the subsections 804(2)(B) and (C).").

  7 See Exec. Order No. 12866, § 3(f), 58 Fed. Reg. 51735 (Oct. 4, 1993). A regulatoiy action is economically significant if

  it "is likely to result in a rule that may ... U1]ave an annual effect on the economy of $100 million or more or adversely
  affect in a material way the economy, a sector of the economy, productivity, competition, jobs, the environment, public
  health or safety, or State, local, or tribal governments or communities." Id. § 3(£)(1).

  8 The CRA's requires agencies to report to Congress any available. cost-benefit analysis and a mle's compliance with the

  Regulatoiy Flexibility Act (RFA) and the Unfunded Mandates Reform Act (U11RA). OIRA has statuto1y obligations to
  ensure agency compliance with the RFA's requirement that certain agencies receive input from affected small businesses
  and the UMRA's requirement that OIRA submit a Cost-Benefit Report to Congress tracking agency compliance with the
  UMRA. See 2 U.S.C. §§ 1531-1538; 5 U.S.C. §§ 601-612. Additionally, Executive Order 12866 requires OIRA to ensure
  that agencies conduct meaningful cost-benefit analysis of "significant" or "economically significant" rules.
  9Office of Mgmt. & Budget, Memorandum No. M-99-13, "Guidance for Implementing the Congressional Review Act"
  (Mar. 30, 1999).

  10Section 804(1) of the CRA uses the Administrative Procedure Act (APA) definition of "agency," which includes "each
  authority of the Government of the United States" including the historically independent agencies. See 5 U.S.C. § 551(1).
  The CRA does not cover Federal entities that fall outside the definition of "agency" under 5 U.S.C. § 551(1).



                                                              2

                                                                                               Exhibit 18 - 003
Case 8:21-cv-00839-SDM-AAS Document 9-18 Filed 04/22/21 Page 4 of 16 PageID 555




  of general ... applicability and future effect designed to implement, interpret, or prescribe law or
  policy or describing the organization, procedure, or practice requirements of an agency." 11
     •The CRA applies to more than just notice-and-comment rules; it also encompasses a wide
  range of other regulatory actions, including, inter alia, guidance documents, general statements
  of policy, and interpretive rules. 12 The CRA provides exemptions for rules: "of particular
  applicability"; "relating to agency management or personnel"; or "of agency organization,
  procedure, or practice that do[] not substantially affect the rights or obligations of non-agency
  parties." 13 The CRA also specifically exempts rules concerning monetary policy developed by
  the Board of Governors of the Federal Reserve System or the Federal Open Market Committee
  and rules promulgated under the Telecommunications Act of 1996 and subsequent
  amendments. 14 These limited and explicit exemptions underscore that all other rules must follow
  the requirements of the CRA. 15
  III.        Major Determination Process
      Under the CRA, Federal agencies must coordinate with OIRA regarding a major
  determination for all final, interim final, and direct final rules, irrespective of whether a rule
  would otherwise be submitted for regulatory review. 16 The CRA creates a special category of
  "major rules" and requires OIRA to determine whether a rule is major based on a finding by
  OIRA that the rule "has resulted in or is likely to result in-




  115 U.S.C. § 551(4); id. § 804(3) (incorporating§ 551's definition of "rule" for purposes of the CRA). The APA's
  definition of "rule" also covers agency statements of "particular applicability," but, as noted, the CRA exempts such
  statements from its reach. See id.

  12   5 u.s.c. § 551(4).

  13   5 u.s.c. § 804(3) ..
  14   See 5 U.S.C. §§ 804, 807.

  15 5 U.S.C. §§ 551(4), 804; see also Letter of Susan Poling, General Counsel, Gov't Accountability Office, to The

  Honorable Pat Toomey (Oct. 19, 2017), available athttps://www.gao.gov/assets/690/687879.pdf.

  16   The CRA's legislative histo1y confirms the breadth of the statute's plain text:

              Certain covered agencies, including many "independent agencies," include their proposed rules in the
              Unified Regulato1y Agenda published by 01vIB but do not normally submit their final rules to 01VIB
              for review. Moreover, interpretative rules and general statements of policy are not normally submitted
              to 01VIB for review. Nevertheless, it is the Administrator that must make the major rule determination
              under this chapter whenever a new rule is issued. The Administrator may request the
              recommendation of any agency covered by this chapter on whether a proposed rule is a major rule
              within the meaning of subsection 804(2), but the Administrator is responsible for the ultimate
              dete1mination. Thus, all agencies or entities covered by this chapter will have to coordinate their
              rulemaking activity with OIRA so that the Administrator may make the final, major rule
              dete1mination.

  Joint Statement for the Record by Senators Nickles, Reid, and Stevens, S3683 (Apr. 18, 1996).



                                                                  3

                                                                                               Exhibit 18 - 004
Case 8:21-cv-00839-SDM-AAS Document 9-18 Filed 04/22/21 Page 5 of 16 PageID 556




              (A) an annual effect on the economy of $100,000,000 or more;
              (B) a major increase in costs or prices for consumers, individual industries,
              Federal, State, or local government agencies, or geographic regions; or
              (C) significant adverse effects on competition, employment, investment,
              productivity, innovation, or on the ability of United States-based enterprises to
              compete with foreign-based enterprises in domestic and export markets." 17
      The CRA requires Federal agencies to submit a rule to Congress along with a report that
  includes OIRA's major determination and the proposed effective date of the rule. 18 A major rule
  may take effect no sooner than 60 calendar days after an agency submits a CRA report to
  Congress or the rule is published in the Federal Register, whichever is later. 19 Agencies should
  not publish a rule-major or not major-in the Federal Register, on their websites, or in any
  other public manner before OIRA has made the major determination and the agency has
  complied with the requirements of the CRA.
      To make the required major finding under the CRA, OIRA sets forth the following
  determination process for all Federal agencies, including the historically independent agencies.
         A. Regulatory actions submitted through the Executive Order 12866 process
      For regulatory actions submitted pursuant to Executive Order 12866 review, OIRA will
  continue to incorporate the CRA major determination into its standard process. Agencies should
  include both a proposed significance determination and a proposed determination of whether the
  rule is major under Section 804(2). OIRA will review the agency's CRA determination
  consistent with the principles outlined in this Memorandum.
         B. Regulatory actions not submitted through the Executive Order 12866 process
      At present, OIRA does not consistently receive from agencies the information necessary to
  determine whether a rule is major, in part because some regulatory actions are rules under the
  CRA are not submitted to OIRA through the centralized review process of Executive Order
  12866. To ensure faithful execution of its statutory duty, OIRA is instituting a systematic
  process to determine whether rules that would not be submitted to OIRA under Executive Order




  l7   5 u.s.c. § 804(2).

  1s 5 U.S.C. § 801(a)(1)(A).

  195 U.S.C. § 801(a)(3)(A). The CRA creates limited exceptions to this requirement. See id.§ 801(c); § 808. An agency may
  invoke the "good cause" exception under§ 808(2) in the case of rules for which the agency has found "good cause"
  under the APA,§ 553(b)(3)(B), to issue the rule without providing the public with an advance opportunity to comment.
  Application in other circumstances will be considered on a case-by-case basis.

  The major designation also triggers a requirement that the Comptroller prepare a report assessing the rule's compliance
  with statutoi-y provisions and executive orders. See id. § 801(a)(2). The GAO provides information on the submission of
  rules to GAO and to Congress on its website. See htt 1s: 1 'www. ao. ov 'le al ,con rcssional-review act I fa . Agencies
  are to use the Submission of Federal Rules form for this purpose. See Submissio11 efFederal &des Under the Co11gressio11al
  ReviewAct(Nov. 9, 1999), https://www.gao. >ov 'decisions ma rule 'fcdrule2. df.


                                                              4

                                                                                              Exhibit 18 - 005
Case 8:21-cv-00839-SDM-AAS Document 9-18 Filed 04/22/21 Page 6 of 16 PageID 557




  12866 are major. Agencies should implement, in consultation with OIRA desk officers, the
  process outlined below:
  1. Each agency should notify OIRA regularly of upcoming rules. An agency may provide such
     a notification by submitting a list of planned rules, including summaries of each rule and the
     agency's recommended designation of whether a rule is major. For example, an agency may
     recommend that a rule should not be deemed major by explaining in the summary that it is
     routine, ministerial, or otherwise does not meet the statutory criteria for a major rule.

  2. For rules that an agency considers not major, within ten days of notification, OIRA may
     inform the agency that OIRA agrees with the agency and may designate such rules as not
     major. Otherwise, such ruies will be subject to the major rule determination process.

  3. For rules the agency considers major and those rules not previously designated by OIRA as
     not major, the agency should submit the rule to OIRA for a CRA determination at least 30
     days before the agency publishes the rule in the Federal Register or otherwise publicly
     releases the rule.

  4. Agencies should include analysis with each rule sufficient to allow OIRA to determine
     whether the rule is major under the criteria of Section 804(2). This analysis should be
     appropriate to the type of rule and the degree of uncertainty concerning its impacts, and
     consistent with the principles enunciated in Circular A-4 and Part IV of this Memorandum.
     Insufficient or inadequate analysis may delay OIRA's determination and an agency's ability
     to publish a rule and to make the rule effective. To make the required finding, 0 IRA may
     request additional information from the agency.

  5. OIRA will review each rule and the related analysis; make the findings required by the CRA,
     and inform the agency of OIRA's designation of the rule as major or not major.

  6. After the designation, agencies may send the CRA report to Congress and the Comptroller in
     accordance with the applicable provisions of Section 80l(a), and may then publish the rule in
     the Federal Register, and otherwise publicly release the rule. If OIRA designates a rule as
     major, agencies should delay the effective date of the rule by 60 days from the date of the
     rule's submission to Congress or the rule is published in the Federal Register, whichever is
     later, subject to the CRA's limited exceptions to this requirement. 20
      OIRA anticipates designating certain categories of rules as presumptively not major
  in order to prioritize evaluation of rules more likely to be major. OIRA will work with
  senior agency officials to identify categories of rules that are presumptively not major
  because they are unlikely to result in the impacts described for a major rule. Rules within
  these categories would not be subject to the major determination process described in this
  Memorandum. OIRA, however, reserves the right to revoke this categorical "not major"
  determination for any category or for any particular rule.



  20   5 U.S.C. §§ 801(c), 808.


                                                  5

                                                                            Exhibit 18 - 006
Case 8:21-cv-00839-SDM-AAS Document 9-18 Filed 04/22/21 Page 7 of 16 PageID 558




      For all rules, agencies should include a CRA compliance statement in the body of the
  rule to provide transparency and notice to Congress. Agencies should include language
  within the body of the rule as to whether OIRA designated the rule as major or not major.
  For instance: "Pursuant to the Congressional Review Act (5 U.S.C. § 801 et seq.), the
  Office oflnformation and Regulatory Affairs designated this rule as [a 'major rule' or not
  a 'major rule'], as defined by 5 U.S.C. § 804(2)."             ·
  IV.      Regulatory Analysis Principles
      To find whether a rule is likely to result in the impacts of a "major rule," OIRA will use
  longstanding analytical principles applied under Executive Order 12866 to determine economic
  significance.
      In general, major designations have focused on rules that have an annual effect on the
  economy of $100 million or more, as specified in CRA Section 804(2)(A). 21 Yet the CRA
  includes additional, distinct criteria for major rules. A rule is also major if it is likely to result in
  a "major increase in costs or prices for consumers, individual industries, Federal, State, or local
  government agencies, or geographic regions," Section 804(2)(B), or in "significant adverse
  effects on competition, employment, investment, productivity, innovation" or the ability of U.S.
  entities to compete with foreign entities, Section 804(2)(C). The CRA clearly lists these criteria
  as alternatives, so a rule can qualify as major under Section 804(2)(B) or (C) even if its annual
  effect on the economy is less than $100 million.
      To determine a rule's economic effect for all three criteria of Section 804(2), agencies should
  follow the analytical approach set forth in 0MB Circular A-4, 22 which includes the following
  instructions:
        1. The scope of the analysis should incorporate significantly affected entities and the time
           horizon should encompass all important effects of the agency action. 23

        2. A rule's costs, benefits, and transfer impacts must be assessed relative to a baseline-that
           is, the predicted future state of the world in the absence of the rule being analyzed. The
           baseline should reflect an agency's best assessment of market evolution and other factors
           that may change independent of the rule. In general, when assessing the economic effects
           of the first rule that implements a statutory requirement, agencies should use a pre­
           statutory baseline. In some instances, an agency may provide analysis using multiple

  21 See Office of Mgmt. & Budget, Memorandum No. M-99-13, "Guidance for Implementing the Congressional Review

  Act" (discussing only the $100 million threshold).

  22Office of Mgmt. & Budget, Circular A-4 (2003), available at
  https://www.whitehouse.gov/ sites /whitehouse.gov /files/omb /circulars/ A 4 / a-4. pdf. Other helpful references on
  regulatory analysis may be found at https:/ /www.whitehouse.gov/ omb/information-regulatory-affairs/regulatory­
  matters/.
  23A regulatory analysis should present undiscounted year-by-year streams ofbenefit, cost, and transfer estimates for the
  full analytic time ho11zon. See Circular A-4, at 14, 31 and 45. If any undiscounted benefit, cost, or transfer estimate is at
  least $100 million in at least one year (that is, in any consecutive twelve-month period), then OIRA will designate the
  rule major under CRA Section 804(2)(.A) and economically significant under Executive Order 12866.




                                                                6

                                                                                                 Exhibit 18 - 007
Case 8:21-cv-00839-SDM-AAS Document 9-18 Filed 04/22/21 Page 8 of 16 PageID 559




               baselines, especially when doing so would highlight areas of agency policy discretion. In
               cases where both pre-statutory and post-statutory baselines are analytically informative,
               the pre-statutory baseline will typically be used to determine major status under the
               CRA.24

          3. Agencies should assess potential impacts of substantial magnitude on any individuals or
             entities in society. These may include, for example, "private-sector compliance costs and
             savings; government administrative costs and savings; gains or losses in consumers' or
             producers' surpluses; discomfort or inconvenience costs and benefits; and gains or losses
             of time in work, leisure [or] travel settings."25

          4. Agency analysis should look beyond the direct effects of agency action and consider any
             important ancillary or indirect effects.

          5. Although the precise consequences (benefits, costs, or transfers) of rules may be
               uncertain, agencies should analyze and present important uncertainties, including the
               probability of their occurrence.

          6. Any information that the agency relies upon for its analysis should comply with the
             Information Quality Act (IQA), OMB's information quality guidance, and the agency's
             supplemental IQA guidance. 26

     Analysis required by Sections 804(2)(B) and (C) may sometimes be difficult to quantify;
  however, agencies should provide quantitative analysis when reasonably possible and otherwise
  should provide qualitative analysis.

      Section 804(2)(B) suggests that a rule may qualify as major under the CRA if it imposes
  disproportionate costs on a particular group, in comparison to the burdens experienced by other
  groups or the benefits experienced by the burdened group. OIRA recommends that agencies
  begin with a screening analysis by region and industrial sector and evaluate effects on private
  consumers and public entities separately. If the screening analysis reveals that burdens faced by
  any one of these groups are likely to be significant and disproportionate to the benefits
  experienced by that group or the burden borne by other groups, the agency should evaluate
  whether the rule is major under Section 804(2)(B). The evaluation should include, inter alia,
  review of any relevant studies and could include informal consultations with representatives of
  the potentially disproportionately burdened group.
      Section 804(2)(C) instructs agencies to examine a rule's effects on various aspects of the
  U.S. economy. An agency's Section 804(2)(C) analysis should also begin with a screening
  analysis to determine whether a rule might be expected to place significant burdens on the
  economy, for instance, by depressing wages, creating barriers to investment from domestic or

  24   See Circular A-4, at 15-16 (explaining how to identify the appropriate baseline for regulatoiy analysis).
  25   Id. at 37.
  26 Office of Mgmt. & Budget, "Guidelines for Ensuring and Maximizing the Quality, Objectivity, Utility, and Integrity of

  Information Disseminated by Federal Agencies" (Feb. 22, 2002), available at
  https://www.whitehouse.gov/ sites /whitehouse.gov /files/omb/assets/ 0MB / fedreg/ reproducible2. pdf.

                                                                  7

                                                                                                   Exhibit 18 - 008
Case 8:21-cv-00839-SDM-AAS Document 9-18 Filed 04/22/21 Page 9 of 16 PageID 560




  foreign sources, or reducing incentives to innovate. If the screening analysis suggests that the
  rule may result in significant economic burdens, the agency should conduct an evaluation that
  includes, inter alia, review of any relevant studies and that could include informal consultations
  with representatives of the potentially burdened component of the economy.
  V.     Miscellaneous
     This memorandum is not intended to, and does not, create any right or benefit, substantive or
  procedural, enforceable at law or in equity by any party against the United States, its
  departments, agencies, or entities, its officers, employees, or agents,. or any other person.
    Please consult with your agency's OIRA desk officer if you have questions regarding this
  Memorandum.


  Attachment




                                                   8

                                                                             Exhibit 18 - 009
Case 8:21-cv-00839-SDM-AAS Document 9-18 Filed 04/22/21 Page 10 of 16 PageID 561




                                                                            Attachment


    Congressional Review Act (5 U.S.C. Chapter 8)

    § 801. Congressional review
         (a) (1) (A) Before a rule can take effect, the Federal agency promulgating such rule shall
         submit to each House of the Congress and to the Comptroller General a report         -
         containing--
             (i) a copy of the rule;
             (ii) a concise general statement relating to the rule, including whether it is a major
             rule; and
             (iii) the proposed effective date of the rule.
                (B) On the date of the submission of the report under subparagraph (A), the
                Federal agency promulgating the rule shall submit to the Comptroller General and
                make available to each House of Congress--
                    (i) a complete copy of the cost-benefit analysis of the rule, if any;
                    (ii) the agency's actions relevant to sections 603, 604, 605, 607, and 609;
                    (iii) the agency's actions relevant to sections 202, 203, 204, and 205 of the
                    Unfunded Mandates Reform Act of 1995; and
                    (iv) any other relevant information or requirements under any other Act and
                    any relevant Executive orders.
                (C) Upon receipt of a report submitted under subparagraph (A), each House shall
                provide copies of the report to the chairman and ranking member of each standing
                committee with jurisdiction under the rules of the House of Representatives or the
                Senate to report a bill to amend the provision of law under which the rule is
                issued.
                    (2) (A) The Comptroller General shall provide a report on each major rule to
                    the committees ofjurisdiction in each House of the Congress by the end of 15
                    calendar days after the submission or publication date as provided in section
                    802(b)(2). The report of the Comptroller General shall include an assessment
                    of the agency's compliance with procedural steps required by paragraph
                    (l)(B).
                        (B) Federal agencies shall cooperate with the Comptroller General by
                        providing information relevant to the ComptroUer General's report under
                        subparagraph (A).
                    (3) A major rule relating to a report submitted under paragraph (1) shall take
                    effect on the latest of-



                                                    9

                                                                             Exhibit 18 - 010
Case 8:21-cv-00839-SDM-AAS Document 9-18 Filed 04/22/21 Page 11 of 16 PageID 562




                          (A) the later of the date occurring 60 days after the date on which--
                              (i) the Congress receives the report submitted under paragraph (1 ); or
                              (ii) the rule is published in the Federal Register, if so published;
                          (B) if the Congress passes a joint resolution of disapproyal described in
                          section 802 relating to the ntle, and the President signs a veto of such
                          resolution, the earlier date--
                              (i) on which either House of Congress votes and fails to override the
                              veto of the President; or
                              (ii) occurring 30 session days after the date on which the Congress
                              received the veto and objections of the President; or

                          (C) the date the rule would have otherwise taken effect, if not for this
                          section (unless a joint resolution of disapproval under section 802 is enacted).
                      (4) Except for a major rule, a rule shall take effect as othe1wise provided by law
                      after submission to Congress under paragraph (1).
                      (5) Notwithstanding paragraph (3), the effective date of a rule shall not be
                      delayed by operation of this chapter beyond the date on which either House of
                      Congress votes to reject a joint resolution of disapproval under section 802.

        (b)
              (1) Antle shall not take effect (or continue), if the Congress enacts a joint resolution of
              disapproval, described under section 802, of the rule.
              (2) A rule that does not take effect (or does not co,ntinue) under pai:agraph (1) may not
              be reissued in substantially the same form, and a new rule that is substantially the same
              as such a rule may not be issued, unless the reissued or new rule is specifically authorized
              by a law enacted after the date of the joint resolution disapproving the original rule.

        (c)
              (1) Notwithstanding any other provision of this section (except subject to paragraph
              (3)), a rule that would not take effect by reason of subsection (a)(3) may take effect, if the
              President makes a determination under paragraph (2) and submits written notice of such
              determination to the Congress.
              (2) Paragraph (1) applies to a determination made by the President by Executive order
              that the rule should take effect because such rule is--
                  (A) necessary because of an imminent threat to health or safety or other emergency;
                  (B) necessary for the enforcement of criminal laws;
                  (C) necessary for national security; or
                  (D) issued pursuant to any statute implementing an international trade agreement.



                                                     10

                                                                                 Exhibit 18 - 011
Case 8:21-cv-00839-SDM-AAS Document 9-18 Filed 04/22/21 Page 12 of 16 PageID 563




              (3) An exercise by the President of the authority under this subsection shall have no
              effect on the procedures under section 802 or the effect of a joint resolution of
              disapproval under this section.
        (d) (1) In addition to the opportunity for review otherwise provided under this chapter, in
        the case of any rule for which a report was submitted in accordance with subsection (a)(1)(A)
        during the period beginning on the date occurring--
              (A) in the case of the Senate, 60 session days, or
              (B) in the case of the House of Representatives, 60 legislative days,
                before the date the Congress adjourns a session of Congress through the date on
              which the same or succeeding Congress first convenes its next session, section 802 shall
              apply to such rule in the succeeding session of Congress.
               (2) (A) In applying section 802 for purposes of such additional review, a rule described
               under paragraph (1) shall be treated as though--
                     (i) such rule were published in the Federal Register (as a rule that shall take
                     effect) on--
                         (1) in the case of the Senate, the 15th session day, or
                         (II) in the case of the House of Representatives, the 15th legislative day,
                               after the succeeding session of Congress first convenes; and
                     (ii) a report on such rule were submitted to Congress under subsection (a)(1) on
                     such date.
                     (B) Nothing in this paragraph shall be constiued to affect the requirement under
              subsection (a)(1) that a report shall be submitted to Congress before a rule can take
              effect.
                 (3) A rule described under paragraph (1) shall take effect as otherwise provided by
                 law (including other subsections of this section).

        (e)
              (1) For purposes of this subsection, section 802 shall also apply to any major rule
              promulgated between March 1, 1996, and the date of the enactment of this chapter
              [March 29, 1996].
              (2) In applying section 802 for purposes of Congressional review, a rule described under
              paragraph (1) shall be treated as though--
                  (A) such rule were published in the Federal Register on the date of enactment of
                 this chapter [March 29, 1996]; and
                 (B) a report on such rule were submitted to Congress under subsection (a)(1) on
                 such date.
              (3) The effectiveness of a rule described under paragraph (1) shall be as otherwise
              provided by law, unless the rule is made of no force or effect under section 802.

                                                    11

                                                                                Exhibit 18 - 012
Case 8:21-cv-00839-SDM-AAS Document 9-18 Filed 04/22/21 Page 13 of 16 PageID 564




        (f) Any rule that takes effect and later is made of no force or effect by enactment of a joint
        resolution under section 802 shall be treated as though such rule had never taken effect.
        (g) If the Congress does not enact a joint resolution of disapproval under section 802
        respecting a rule, no court or agency may infer any intent of the Congress from any action or
        inaction of the Congress with regard to such rule, related statute, or joint resolution of
        disapproval.
   § 802. Congressional disapproval procedure
        (a) For purposes of this section, the term "joint resolution" means only a joint resolution
        introduced in the period beginning on the date on which the report referred to in section
        801(a)(1)(A) is received by Congress and ending 60 days thereafter (excluding days either
        House of Congress is adjourned for more than 3 days during a session of Congress), the
        matter after the resolving clause of which is as follows: "That Congress disapproves the rule
        submitted by the ------ relating to ------, and such rule shall have no force or effect." (The
        blank spaces being appropriately filled in).
        (b)
              (1) A joint resolution described in subsection (a) shall be referred to the committees in
              each House of Congress with jurisdiction.
              (2) For purposes of this section, the term "submission or publication date" means the
              later of the date on which--
                  (A) the Congress receives the report submitted under section 801(a)(1); or
                  (B) the rule is .Published in the Federal Register, if so published.
        (c) In the Senate, if the committee·to which is referred a joint resolution described in
        subsection (a) has not reported such joint resolution (or an identical joint resolution) at the
        end of 20 calendar days after the submission or publication date defined under subsection
        (b)(2), such committee may be discharged from further consideration of such joint
        resolution upon a petition supported in writing by 30 Members of the Senate, and such joint
        resolution shall be placed on the calendar.

        (d)
              (1) In the Senate, when the committee to which a joint resolution is referred has
              reported, or when a committee is discharged (under subsection (c)) from further
              consideration of a joint resolution described in subsection (a), it is at any time thereafter
              in order (even though a previous motion to the same effect has been disagreed to) for a
              motion to proceed to the consideration of the joint resolution, and- all points of order
              against the joint resolution (and against consideration of the joint resolution) are waived.
              The motion is not subject to amendment, or to a motion to postpone, or to a motion to
              proceed to the consideration of other business. A motion to reconsider the vote by
              which the motion is agreed to or disagreed to shall not be in order. If a motion to
              proceed to the consideration of the joint resolution is agreed to, the joint resolution shall
              remain the unfinished business of the Senate until disposed of.
              (2) In the Senate, debate on the joint resolution, and on all debatable motions and
              appeals in connection therewith, shall be limited to not more than 10 hours, which shall

                                                     12

                                                                                 Exhibit 18 - 013
Case 8:21-cv-00839-SDM-AAS Document 9-18 Filed 04/22/21 Page 14 of 16 PageID 565




             be divided equally between those favoring and those opposing the joint resolution. A
             motion further to limit debate is in order and not debatable. An amendment to, or a
             motion to postpone, or a motion to proceed to the consideration of other business, or a
             motion to recommit the joint resolution is not in order.
             (3) In the Senate, immediately following the conclusion of the debate on a joint
             resolution described in subsection (a), and a single quorum call at the conclusion of the
             debate if requested in accordance with the rules of the Senate, the vote on final passage
             of the joint resolution shall occur.
              (4) Appeals from the decisions of the Chair relating to the application of the rules of
              the Senate to the procedure relating to a joint resolution described in subsection (a)
              shall be dedded without debate.
         (e) In the Senate the procedure specified in subsection (c) or (d) shall not apply to the
         consideration of a joint resolution respecting a rule--
             (1) after the expiration of the 60 session days beginning with the applicable submission
             or publication date, or
             (2) if the report under section 801(a)(1)(A) was submitted during the period referred to
            in section 801(d)(1), after the expiration of the 60 session days beginning on the 15th
            session day after the succeeding session of Congress first convenes.
         (f) If, before the passage by one House of a joint resolution of that House described in
         subsection (a), that House receives from the other House a joint resolution described in
         subsection (a), then the following procedures shall apply:
             (1) The joint resolution of the other House shall not be referred to a committee.
             (2) With respect to a joint resolution described in subsection (a) of the House receiving
             the joint resolution--
                (A) the procedure in that House shall be the same as if no joint resolution had been
                received from the other House; but
                 (B) the vote on final passage shall be on the joint resolution of the other House.
         (g) This section is enacted by Congress--
             (1) as an exercise of the 1-ul.emaking power of the Senate and House of Representatives,
            respectively, and as such it is deemed a part of the 1-ul.es of each House, respectively, but
            applicable only with respect to the.procedure to be followed in that House in the case of
            a joint resolution described in subsection (a), and it supersedes other rules only to the
            extent that it is inconsistent with such 1-ul.es; and
             (2) _with full recognition of the constitutional right of either House to change the rules
            (so far as relating to the procedure of that House) at any time, in the same manner, and
            to the same extent as in the case of any other rule of that House.
   § 803. Special rule on statutory, regulatory, and judicial deadlines
         (a) In the case of any deadline for, relating to, or involving any rule which does not take
         effect (or the effectiveness of which is terminated) because of enactment of a joint resolution

                                                   13

                                                                               Exhibit 18 - 014
Case 8:21-cv-00839-SDM-AAS Document 9-18 Filed 04/22/21 Page 15 of 16 PageID 566




         under section 802, that deadline is e~tended until the date 1 year after the date of enactment
         of the joint resolution. Nothing in this subsection shall be construed to affecta deadline
         merely by reason of the postponement of a rule's effective date under section 801 (a).

         (b) The term "deadline" means any date certain for fulfilling any obligation or exercising
         any authority established by or under any Federal statute or regulation, or by or under any
         court order implementing any Federal statute or regulation.

   § 804. Definitions
         For purposes of this chapter--

             (1) The term "Federal agency" means any agency as that term is defined in section
             551(1).
             (2) The term "major rule" means any rule that the Administrator of the Office of
             Information and Regulatoiy Affairs of the Office of Management and Budget finds has
             resulted in or is likely to result in--
                 (A) an annual effect on the economy of$ 100,000,000 or more;
                 (B) a major increase in costs or prices for consumers, individual industries, Federal,
                 State, or local government agencies, or geographic regions; or
                 (C) significant adverse effects on competition, employment, investment,
                 productivity, innovation, or on the ability of United States-based enterprises to
                 compete with foreign-based enterprises in domestic and export markets.
                  The term does not include any rule promulgated under the Telecommunications
                 Act of 1996 and the amendments made by that Act.

             (3) The term "rule" has the meaning given such termin section 551, except that such
             term does not include--
                 (A) any rule of particular applicability, including a rule that approves or prescribes
                 for the future rates, wages, prices, services, or allowances therefor, corporate or
                 financial structures, reotganizations, mergers, or acquisitions thereof, or accounting
                 practices or disclosures bearing on any of the foregoing;

                 (B) any rule relating to agency management or personnel; or
                 (C) any rule of agency organization, procedure, or practice that does not
                 substantially affect the rights or obligations of non-agency parties.

   § 805. Judicial review
   No determination, finding, action, or omission under this chapter shall be subject to judicial review.

   § 806. Applicability; severability
         (a) This chapter shall apply notwithstanding any other provision of law.
         (b) If any provision of this chapter or the application of any provision of this chapter to any
         person or circumstance, is held invalid, the application of such provision to other persons or
         circumstances, and the remainder of this chapter, shall not be affected thereby.

                                                    14

                                                                                Exhibit 18 - 015
Case 8:21-cv-00839-SDM-AAS Document 9-18 Filed 04/22/21 Page 16 of 16 PageID 567




   § 807. Exemption for monetary policy
   Nothing in this chapter shall apply to rules that concern monetary policy proposed or implemented
   by the Board of Governors of the Federal Reserve System or the Federal Open Market
   Committee.
   § 808. Effective date of certain rules
         Notwithstanding section 801--
             (1) any 111le that establishes, modifies, opens, closes, or conducts a regulatory program
             for a commercial, recreational, or subsistence activity related to hunting, fishing, or
             campmg, or
             (2) any rule which an agency for good cause fmds (and incorporates the finding and a
             brief statement of reasons therefor in the 111le issued) that notice and public procedure
             thereon are impracticable, unnecessary, or contrary to the public interest, shall take effect
             at such time as the Federal agency promulgating the rule determines.




                                                    15

                                                                                Exhibit 18 - 016
